OFFICE   OF THE   A7TORNEY          GENERAL      OF TEXAS
                                     AUSTIN




          -’                                ,i.
    :

lionorable T.%.  Trimble, Fir&t Assistant
State kkqerintendent   OF ;'2bllc 38 tructfoL
Austin, T e x a 8




                         Opinion %m.S&            O-4953
                              (1) Lerudh          of contract    betwe


                             (2) methar~iala   of SCSCiOl jus
                             by common school dlstric~t iast
                             be approved by cmnty   board.
                             (3) iaQ~er~paylAaat8  for.&~'.,.
                             ChaSO Of bU8 3iltLy
                                               sXthti>'pa8t
                             prosent school gear.
                                    ,*-.         ..-
         We.have r8ceiV9d @ii latter of 3otuber YS, 1342, in
which you'enciosa a'lettcr TIWBi I&r, li tci H&Son,   i;ouatg Cu-
perintendent-,oi iCl Paso Couxlw. We  quote  the  folloxing  fro=
m?. mntoil's letter?
                                          *ri;




           "2. The school EOarci OWIIS the yrosent YCLi;;Cil
        bus and desires to sell it to tile co:ltlwctor.
                                                                           ,
Zonorable   T. L   Trimble,   page #2




     18 it necessary to ma-me  the approval     of the
     County Board in accordance with Artkle      27534

         "S. Can we sell the bus to him on credit
     even thou#.k the fIna papnte    will not be
     made during the present s&o01   yearTn


         The only statutes, which we have been able to find,
autlxirinlng the board of trustees of a sczlool llstrict to
employ or contract with a parson or firm for the transpor-
tation o,C its pupils, am Articles 2G87a ami 2e13, ?'ernon:s
Annotated civil statutes. 'Art1cl.e ~2687a prOVid8S as follows:


          nTranaportatfon   of pupils. -The    trustees of
      any oohool dlatrict, immon      or lndepondent, mak-
      Lng provl8loE    for the *ansportation    of pUpi
      ta and from eabocl, ,a?~+ for such purpose em-
      ploy or aontract witka'rospoqsible       peraon'or
      fbm: -It&iparson shalIl be employed.to tramport
      pupils, who Is not at least twenty-one year8 of
      age and a competent driver of motor VehiOl8S and
       sound in body and mind.     All motor vehicles oper-
      ated by school bistriats, dlreatly or by contract,
      3.n the tramportatiom     0r pupils shall bs covered
     ..and so glassed OP cirrtalned at the sides and rear
    :-a8 to proteot the pup118 from tin8 lnalemenclos of
      the weather, and &al1 at all times be eq\rlpped
      with efficient lights and brakes.       me dr%vors of
      all echwl txansportatlon v8hialea shall be re-
      ,quf.a'& to give  bondfor   Such mount   as the Board
 ..~:.&-Truat88s     of the dietriat may preaarlbe; not
     'loss than ~2,000,00~ WbU          to the U.&riot,   and
      -OoaditZon~ upn     the~~fW$htbl and carehil &fsahsrge
      'of th8%~~duti88 t8r the protection of the ptlpjJ.8
      UIxl8r their cbiU?ge and faithful perforkanae ~of tn8
       contraCt with Sahool Board; and they shall, befon,
       cwaaing   any railroad OF interurban railway tracks,
      bring their vehicles to a dead atop.        Bai1u.m 00
       stop before croaalng such railway as proVided here-
       in shall forfeit t;he drivers contract and, in case
     of accident   to pupils or veh.Lcles the bend sba11
     bo forfeited   and the amount and all H&t    tkE:re-
     under siNll be detomAned     by a court of competent
     juriediotlou.    ,Acts lQ?Q, 41st Le&, .lst C.S.,
     p. 96, oh:-.42, sea. Ln:


        Article 2213, relatfli# to consolidated    school d%striots,
reads 98 Zollows:
      ,
         eConsoLidation:.free   transportation.  -I&en   in
     their judgment it I.a~deemed n13oesaax-y or e,?Jedient,
     said trustees may provtie for .the transportation      of;
     pupils to and fw     -‘elementary     school ox' hL,&
     echooX of tl;e district whereupon such pusilc may be
     in attendarica, and trustees are hereby tim:o?:ersdto
     employ transportation vehicles and drivers for suc3:              i
     aervlce, paying the cost~~thareof out of the.local
     ltlaint;sna.nao
                   fund of tJle:dIstiiot or out or Such 'others
  i- fundaas   may be appropriated 'for th%s purpose. Id.'             ]


        You will notioe &at    both of these statutes are silent
as to the term of tine employment or contract.   "or that reason
It Is our opinion that the contract my not cover a lmt;er
period of time than a yqar.


           A cltulr analoggmay  be &awn  betveeti the question under
 oansldsration and the employment of tea&hers.      Article Q750a
 authorizes the trustee3 of a common school district to employ
 teacher6 for a period of time not in excess of two years. Ar-
 ticle 2781 authorimes the employment of teachars by the board
 of truateea cf 'a,indepe*ent     sahool district for a teti not
 to exe884 thaws yeape, an+ by sane districts, for a term not
.ta exceed five. yeare. If the school districts already had
 such authority, then therm would be no point in pass%q       suoh
                                                                       /
 statutee.    it.has been held that 'these statutes aro a mt
 OS .power,rmtla.l~ilpitation. Pikes v. sharp (%.I?. Ref.), ll2
       * (ai) 774.
 s . 7;:
Yonora~blo ii'.E. Trlmble,        pase #4




          iTe quote   tliu   r”ollowi~ll;   from the   optifon    aI   the   court
luFike8    v. Sharp,    silpra:


          Vhe   raots that these common           who01     dietric ta
     are supported largely by annual apportionments
     fmm the publh frea school -'unds~ that they al.130
     &rLva. their ravenw fian local taxat;lon, the
          of wh%ohmay be charged from year to yOar.
     .;rat;e
     bg the eleo+ate,;  that they ee subject to re-
     classification frar;i
                         ;sar to year by the county
     authorities; and that theirscholastic popula-
     tion a?ay vary fram ;~e.arto year Sz a mimer'sa-
     rioply to,offeat thqir revenuesf are~~aonsiderac,-'
     tlons vhich we belive stron&'ly point to a le$&+    ~~
     latlve intent that oontraots binding upon their   ~
     fuw8   revenues should be ilmited to a on8-jcm
     period."


      ::..
        ~~~~~,-th6et:~~ovtsLo~       the boaxkof trustees of
a schoo~'rIi&ri~t?coul.d qaplog keachers fora term no lower
than a jEM&, than ft %S O,l.V?
                             Q+lbIl t&tt aS theZWi8 90 pro-
vision    gmini$ng    the school trustees        &uthority       to employ or
aontraat with a Ma .&rLvor for a period loa&sr                    $hs.na year,
the same mr hot be dcqe*


          OIV? oondusion is CoMiStent~with the~weil-ostaUli8hed
PZ'inOiplS thRt SOhO+ tl'Ut88S wnnot create a deflolency debt
fa.ga.l.Mtthe ,,
               diatlygt. Jwtfole 2749;,Collier- v. Peacock, 93
Tex. 2fi5;.T!empleman Gozmon SctuJol Dietriot Ho. l.of.Waeos
County V. Boy-d B. Elead Co., 101 5. E. i2d) 3S2.


           Your flret question          is ape~if:loaUy::anaw8~ed        as fool-
&ma;: The be&&of      tmstces of a mmnon scboot.distrlct may
tit 'make a aontraot-for tnb trauspoxtation ol .4.te,puplle r0r
a lgnger terg then 5 year. A contract    ~may bs. made for i&to.
reiuaindar of the current sohool yq*    but it marmot aover both
the remainder of this school~yearand    the following school
year.   Our conolusion i3 strerithened by tne fact that the
State    Department    of Zducation   has long construec?~tLc statutes
 as authotiaing ti board of truatess to make a trallsportatlon
~ccnt%ot for zm longer period of time than one yemx.


        We wish to dFrect your attention to the cur&at rur&
aid bill (Acts lSkl, 47th L6g., B.S., Ii. B. 884, c& 549, p.
E@O) wheraln it is provided that the county.bc&rda bf trustees
may employ bus drivers.. Section 4 of Article V ~@ranspo$%ation
Aid)    reads an follows:


             "county Boards of Trustees are hereby author-
        ised to employ bus drfvers Sor one year and the
        salary of no bus driver may be paid out of the
        county Board Transportation Fund created herein
        unhss     such bus driver is so employed.  iyrovided
        furt??6r, that only pctpils or perEons directly
        conmeted     with the school system shall be Was-
        ported.on aahool buses while in the ?rocoos of I
        tqxnaporting ?u~ila   to and from th6 school.and.   .~
        zany bus driver violating the forego-    prcvieiona
        shall forfeit his contraat and ehall.be imiwdiate-
        1s discharged  by the County.Board of Trustees.
        HQweve~r) aubjeot to the provisions h6rein, bus
        drivers who own their om~buses and are so em-
        ployed may be given a contract for nst to exceed
        two (2) Fears conditioned that said ka drivers
        agme.to  make Improvements on their buses, eo as
      to more adequateky~fsaure safer transportation
      for the 6ohelastlcs, and the rout6 of euih bus
      16 not changed for the seoond y6'eprof the aou-
  '. tract2
  -.    ::.,
        .,
 >.':
         liou~~rillnotloe that the oounty board may employ-bus
drivers for one year, or if the bus driven3 own their- own
bused;, l'or.two years if said drivers "agree to make lmprtbve-
ments on their inme@, so ae to .aore,adequately insure safer
transportation for the scholaatioa , and the route of au& hue
 is not ahanged       for the second year of the aontraat.w    However,
Nonorahle   'i'.12. Trlmble,   page $6




the point about which youiingtire~is   the authority of the
board of ~trustees of the school distriot to make suah a
oontraot, not the aouuty board.    We wish to point out, how-
ever, that under Seation 4 above quoted the SalaIry of a bus
driver gaay not be paid with rural aid funds unless the driver
is exaployed .by the county.board, assuming, of cours6, the
school district is eligible and entitled to participate in
the rural  aid benel’its.


        Ye now will consider the.seaond qu6stion.  It is etat-
ed.that the school district owns the present school bus and
desires to sell the ssm6. ,You rlsh to knoq whether the approv-
al of the county board must be secured,under the provisions of
Article 2753, whiah reads as followst


        "Sale of 8ChOol property.- The trustees of
     any school  district, upon the order of the county
     trustees prescribing the terms thereof, vhen deem-
     ed advkeable, may make sale of any property be-, .'~
     longing to said school district, and apply th6
     proceeds to the purchase of necessary g~?ouuds,
     or to the building or repatiw    of .schoolhous6s,
     or place the proceeds to the credit of t.h6 avail-
     able sahool fund of E-m d1strict.e


         Althou&  this article does not apply to independent
sohool distriota, it does apply to aonmon school dlstriots.
R. B. SpenceP&   Co., v.. Brown, 198 s. w. 1129.    Though th6 word
"property" in Its broad sense would include both real and per-
sonal property, it Is our opinion that wpropertye as used in
Artiale 2755is   limited in its application to real~property.
!Chle conclusion is reached b6caus6 of sev6ral reasavl.     First,
tb$s artlale 1s ,placed among those statutes dealing with the
land and achoolhous6s of distriots.     (See Article 2752, relat-
ing to the construction of buildings; Article 2754, d8ckWiII43
that tho sahoolhousea and grounds shall be under tke control
of the district trustees; Article 2756, relating to the ua6 of
schoolhouses by white azJ colored students).      Second, none
of the cases Fn whiok thik artiale has been constru6d in-
volved.the eale of personal groper@?, but OXJ the contrary,
dealt  only w%m   conveyances of real eatate.    Tnlrd, ths ~886
for whluh the money derived   from  a aale under  Article 2755
msy be applied are cleazzly indlcatfve iA-&: a sale of realty
was contemplatad.    fourth, tL6lereis much rcoro reascu to re-
qUrre tko approval of the county board on a salo of realty
                                                                                I
thau there is in the case of prsonal     proparty, for the value
of the personal property of a district is usually neglL&ble                     i
as compared to its real property value.     Until tile LegJ.slature
authoriaed the purohase of buses, the only peroonal property
that a district could acquire consisted only of supplies aad                .
equIpmenti and we thLnk that at the time Article 2753 was                       1
orIgInally enacted (lQO5), the Legislature had Fn mind only
real property.                                                                  j

         The question now arises as to t-m     ati;&zit; i;rrder
which th6 board of trustees may sell tl:6 ~erso:lal property of                 i
the district.   The trustees of a common school district are a
body corporate and ar6 given the right to mana&          and control            5
the school distriat and its pro;Jerty. Sf3C iirticids        2740 Qtld          /
2749, Revised Civil Statutes.     They ara zutilorizod to purahase
supplies and equipmnt.     See Article 20127, Revised Clril Stat-
utea . It is ,true that a board of trustees pos36sses only the                  I
powers expressly conferred upon it by law or necessarily im-                    I
plied from such poFero.    Zarlingen Independent Zchool i)fatriot
v. Pa&e Bras., 48 s. 3. (26) 983; 24 R.C.L.; 564. However, we                   I
believe that 8s tile board 0: trustees of a common school dis-                  I
trlst ia a body oorporate authorized to acquire equipment and
supplies, it' has the authosTt3. to dispose of 3uch property b
sale Prhcn ths board in its disaretion determines that the in -
                                                                        f       1
crest of the school district would be best semcd          by the same,
                                                                                I
and if this power is not an expressed power, it ;Ls certainly
an implied one.    conpsro vestal et al., v. flc&rlL~          at al.,
 (sup. ct. orekon), 26 Fat. 821.    IIl hi6 lilSLilIACt3 U.t’‘tii6 sale
of realty, an~~additional requirement is added; ~u-i~~ly~,        the act
of the county board in joinins with the loctii b~nr*2. ?;ut this
requirement is uot prasei& in th6 sale of ;>or30:.~Lt;;. 'Your
second question is, tharefom,     mlswered in 3x3 r;~~:;::tive.
Eonorable     T. E. 4rhble,         pa@3 $8




            If the board of trustaes          ha13 authority   to sell the
parsopal    property of the district,           then as the terns   JLI such
8ki.e me    Xl&   Set   OUt   by   StotUt6Q   it i8 OUP O&-dIli.iX~
                                                                  k&t   tC6
&o6i~d.w  detenaine such ~W?IILS,provided,              of aourse,   tat
they are reasonable.


          Your thXrd question is, thea?efore, answered as follows:
If the board of tmrrtees in its di8oZWkiOI2 determines to sell
the bus on credit and suoh aotion la seasonable in v&en of all
the facts SWXOUlldil3& tz1.etransaotion,~ then it may do SO even
tho&zh Lie final payments are,not to be made dur%ng tie present
school year.    1% ia our furtiier opinion that the zsoney received
from the sale ol” the bum would be local funds under Sect&on 8
OS Artiole   2827 an& coti.3 be used only for those puIposes whkh
are set out in mm:? prorision.